Supreme Court of Florida
                            ____________

                          No. SC20-1251
                           ____________


  INQUIRY CONCERNING A JUDGE NO. 20-155 RE: RICHARD
                      HOWARD.

                           May 20, 2021

PER CURIAM.

     In this case, we have before us the findings and

recommendation of the Florida Judicial Qualifications Commission

(JQC) concerning Judge Richard Howard of the Fifth Judicial

Circuit, as well as the stipulation entered into by Judge Howard

and the JQC. We approve the parties’ stipulation that Judge

Howard should be publicly reprimanded because he acted

inappropriately when he attempted to dissuade a judicial candidate

(the candidate) from running against an incumbent judge (the first

incumbent), and attempted to persuade the candidate to either run

against a different incumbent judge (the second incumbent), or to

forgo the campaign altogether.
     This case arises from a series of events that began in early

April of 2019. As stipulated by the parties and as set forth in the

JQC Investigative Panel’s Findings and Recommendation of

Discipline:

           In early April 2019, the husband of the candidate
     was told that he should contact Judge Howard who
     would explain why the candidate should run against a
     different judge in Citrus County. Judge Howard’s
     personal phone number was provided to the candidate’s
     husband who called Judge Howard. Judge Howard
     suggested that the candidate and her husband meet with
     him at an event for the local Boy Scouts. The candidate
     was unable to attend, but her husband did. At the Boy
     Scout event Judge Howard explained that [the first
     incumbent] enjoyed strong support, and further
     recommended that the candidate change races to target
     [the second incumbent] in Citrus County. Judge Howard
     stated that he would like to and would be willing to meet
     and speak with the candidate herself, so her husband
     advised that he would pass along Judge Howard’s
     contact information. Subsequently, on April 17, 2019,
     Judge Howard met with the candidate and her law
     partner/campaign treasurer at their law office.

At the candidate’s law office,

     Judge Howard met in person with the candidate and her
     law partner for somewhere between 20 and 50 minutes.
     During this meeting, Judge Howard questioned the
     candidate’s reasons for running for judge. In response to
     her answers, Judge Howard told her that her reasons
     were not good enough. Judge Howard also attempted to
     persuade the candidate not to run against [the first
     incumbent], who in his estimation, was doing a good job
     and enjoyed the support of the community. Judge


                                 -2-
     Howard repeatedly suggested that the candidate switch
     her candidacy to run against [the second incumbent] in
     Citrus County, who was also up for election in 2020,
     because Judge Howard perceived [the second incumbent]
     as a weaker and more vulnerable candidate.
     Alternatively, if the candidate was unwilling to change
     races to run against [the second incumbent], Judge
     Howard suggested that the candidate drop her candidacy
     against [the first incumbent] in favor of seeking
     appointment to some future seat through the Judicial
     Nominating Commission (JNC) process. When the
     candidate asked if Judge Howard would be willing to
     provide a recommendation if the JNC contacted him
     about her, Judge Howard stated that he does not do that.

Ultimately, the candidate did not forgo her campaign against the

first incumbent.

     Based on this sequence of events, the JQC Investigative Panel

found that there was clear and convincing evidence of the following:

     Judge Howard’s meeting first with the candidate’s
     husband, and later with the candidate herself, was to
     attempt to dissuade the candidate from running against
     [the first incumbent], against whom the candidate had
     already filed papers to run, and to seek a judicial seat
     through any other means, recommending, instead, a
     different incumbent whom the candidate might target,
     and then suggesting the JNC process.

The JQC concluded that Judge Howard’s conduct constituted “both

support of and opposition to a candidate in violation of Canon

7[A(1)(b)]”; “failed to uphold the integrity and independence of the

judiciary in violation of Canon 1”; “created the appearance of


                                 -3-
impropriety in violation of Canon 2”; “failed to promote public

confidence in the impartiality of the judiciary as required by Canon

2A”; and “constituted an improper use of the prestige of his position

in favor of the private interest of [the first incumbent], contrary to

Canon 2B.”

     After finding that Judge Howard’s actions violated the Canons,

the JQC noted that Judge Howard accepted full responsibility,

cooperated with the JQC throughout the process of investigation,

and acknowledged that his actions were inappropriate and should

have never occurred. The JQC further noted that Judge Howard

has no prior discipline as a judge since his appointment in 2000

and no disciplinary history with The Florida Bar. The JQC then

recommended that Judge Howard be publicly reprimanded for his

violation of the Canons. Judge Howard admitted his conduct and

conceded that such conduct was improper.

     We approve the stipulation entered by Judge Howard and the

JQC. But we decline to endorse the conclusion that Judge

Howard’s conduct as detailed in the JQC findings involved

endorsing and opposing candidates for office in violation of Canon




                                  -4-
7A(1)(b), which prohibits “publicly endors[ing] or publicly oppos[ing]

another candidate for public office.” (Emphasis added.)

     Consequently, Judge Richard Howard is ordered to appear

before this Court for the administration of a public reprimand at a

time to be established by the Clerk of this Court.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Honorable Michelle Morley, Chair, and Alexander J. Williams,
General Counsel, Judicial Qualifications Commission, Tallahassee,
Florida,

     for Florida Judicial Qualifications Commission, Petitioner

Scott Tozian of Smith Tozian Daniel & Davis, P.A., Tampa, Florida,

     for Judge Richard Howard, Respondent




                                 -5-